                    Case 1:18-cv-11135-VEC Document 15
                                                    14 Filed 04/12/19
                                                             04/11/19 Page 1 of 2
                                                                                1

         THE WEITZ LAW FIRM, P.A.
                                                                                     Bank of America Building


                                 MEMO ENDORSED
                                                                                18305 Biscayne Blvd., Suite 214
                                                                                       Aventura, Florida 33160


         April 11, 2019

         VIA CM/ECF                                        USDC SDNY
         Honorable Judge Valerie E. Caproni                DOCUMENT
         United States District Court                      ELECTRONICALLY FILED
         Southern District of New York                     DOC #:
         40 Foley Square - Courtroom 443                   DATE FILED: 4/12/2019
         New York, New York 10007

                                Re:    Vuppala v. Nha Trang One Inc., et al.
                                       Case No. 1:18-cv-11135-VEC

         Dear Judge Caproni:

                The undersigned represents the Plaintiff in the above-captioned matter.

                 The Initial Pre-Trial Conference in this matter is currently scheduled for
         April 19, 2019, at 10:00 a.m., in Your Honor's Courtroom. The Complaint and Summons in this
         matter were originally intended to be served in December, 2019 by the Process Server (see attached
         exhibit). However, due to a recently discovered inadvertent error, the process service had been
         delayed, but both Affidavits of Service have been subsequently filed on ECF earlier today [D.E. 12
         & D.E. 13].

                 Therefore, Plaintiff’s undersigned counsel hereby respectfully requests a thirty (30) day
         adjournment of said Conference in order to permit Defendants adequate time to appear in this matter,
         or to any other date which is most convenient to the Court.

                  Thank you for your consideration of this second adjournment request (first request was denied
          without prejudice [D.E. 9]).
Application GRANTED. The IPTC is
ADJOURNED to May 24, 2019, at 10:00a.m.,               Sincerely,
with the parties' pre-conference letter and jointly
                                                       By: /S/ B. Bradley Weitz                .
proposed case-management plan due no later than
                                                            B. Bradley Weitz, Esq. (BW 9365)
May 16, 2019. The parties must meet and confer              THE WEITZ LAW FIRM, P.A.
consistent with Paragraph 3 of the Notice of Initial        Attorney for Plaintiff
Pre-trial Conference [Dkt. 7] no later than May             Bank of America Building
10, 2019.                                                   18305 Biscayne Blvd., Suite 214
                                                            Aventura, Florida 33160
Counsel is reminded to be vigilant in making                Telephone: (305) 949-7777
representations to the Court.                               Facsimile: (305) 704-3877
SO ORDERED.                                                 Email: bbw@weitzfirm.com

                                   4/12/2019


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
4/11/2019            Case     Gmail - Case 1:18-cv-11135-VEC;
                      Case1:18-cv-11135-VEC
                           1:18-cv-11135-VEC                  Vuppala 14-1
                                                       Document
                                                         Document     v.15
                                                                        Nha Trang
                                                                             FiledOne
                                                                              Filed   Inc. - NEW COMPLAINT
                                                                                    04/12/19
                                                                                      04/11/19     Page21TO
                                                                                                  Page     ofofSERVE
                                                                                                               21


                                                                              The Weitz Law Firm, P.A. <weitzfirm@gmail.com>



  Case 1:18-cv-11135-VEC; Vuppala v. Nha Trang One Inc. - NEW COMPLAINT TO
  SERVE
  1 message

  The Weitz Law Firm, P.A. <weitzfirm@gmail.com>                                                      Sun, Dec 16, 2018 at 6:57 PM
  Reply-To: WeitzFirm@gmail.com
  To: Alexander Poole <info@alexanderpoole.com>

    Attached please find Complaint, Summons and Discovery for the following Defendants in this new matter for
    service of process to the Secretary of State. Both are registered entities with the Secretary of State.

    Regards,

    Daisy Hall
    Assistant to B. Bradley Weitz, Esq.
    The Weitz Law Firm, P.A.
    Bank of America Building
    18305 Biscayne Blvd., Suite 214
    Aventura, Florida 33160
    www.WeitzFirm.com
    Tel. - (305) 949-7777
    Fax - (305) 704-3877

    Confidentiality Notice: This message is intended exclusively for the individual or entity to which it is addressed. This
    communication may contain information that is proprietary, privileged or confidential or otherwise legally exempt from
    disclosure. The contents of this message, and any attachments thereto, are to be kept strictly confidential. If you are not
    the named addressee, you are not authorized to read, print, retain, copy or disseminate this message or any part of it. If
    you have received this message in error, please notify the sender immediately at www.WeitzFirm.com and delete all
    copies of the message.

     5 attachments




https://mail.google.com/mail/u/0?ik=f69d09c080&view=pt&search=all&permthid=thread-a%3Ar3854357698224488987%7Cmsg-a%3Ar782625705346…   1/1
